                                                                           JS-6
1
2
3
4
5
6
7
8
9                              UNITED STATES DISTRICT COURT

10                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION

11
12 EGAL SHAHBAZ,                                Case No. CV 19-2753-GW-MAAx

13         Plaintiff,                           Hon. George H. Wu

14            v.
                                                ORDER RE JOINT STIPULATION
15                                              FOR DISMISSAL WITH
   ANNA BUECHELER INV                           PREJUDICE
16 PARTNERSHIP; RALPHS GROCERY
   COMPANY; THE KROGER CO.,
17 AND DOES 1-100
18                                              Action Filed:      December 21, 2018
                       Defendants.              Trial Date:        None Set
19
20
21
22
23
24
25
26
27
28

     SMRH:4831-7052-6116.1             [PROPOSED] ORDER RE JOINT STIPULATION FOR DISMISSAL
1             Pursuant to the parties’ “Joint Stipulation for Dismissal with Prejudice,” and
2 good cause appearing therefore, IT IS HEREBY ORDERED that the above-
3 captioned action is hereby dismissed in its entirety with prejudice. Each party shall
4 bear his or its own costs and attorney’s fees.
5
6
     IT IS SO ORDERED
7
8     Dated: October 18, 2019                     ________________________________
                                                  HON. GEORGE H. WU,
9
                                                  United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     SMRH:4831-7052-6116.1                [PROPOSED] ORDER RE JOINT STIPULATION FOR DISMISSAL
